DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 21-27, drawn to a method for developing a mapping model, classified in G06Q .
II. Claims 15-20, drawn to a system mapping values from pre-processed accounts into a form, classified in G06Q 10/10.
During a telephone conversation with Ted Faye on 08/01/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7 and 21-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-27 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1 and 21 recite(s) a method and storage medium comprising
-obtaining a plurality of labeled accounts
-pre=processing the plurality of labeled accounts
-training an account mapping model to perform multinomial classification
-receiving an account name through API, comprising a text label
-generating an account mapping to the account name, including account, sub-type, code and series
-returning the account mapping through the API.
The claims are directed to a means to analyze documents, and those documents are part of a business interactions, and specifically include financial information to be used in tax documents. The analysis of forms for business purposes are all part of the management of sales activities, which is grouped as a commercial interaction, and is part of the enumerated grouping of a certain method of organizing human activity. 
The additional elements include an accounting application, application programming interface, storage medium and processor. 
This judicial exception is not integrated into a practical application because in the method merely includes an application and interface to communicate information.  Using computer elements to send and receive information, do not provide more than application of the abstract idea on computer elements. The features described for natural language processing or multinomial classification do not indicate how they improve the application, or are more than analysis of text. The analysis of the entirety of the claim must indicate how there is an improvement to technology, and the receiving and generation of information using known processing tools does not indicate how the claim would improve upon this application for accounts. The system further includes the storage medium and processor, which are physical computer elements, but again, they are used to apply the claimed abstract idea without significantly more. The use of a memory to store instructions, and to implement the instruction on a processor is nothing more than the “apply it” exception found within MPEP 2106.05(f).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are described as a processor, storage, application and interface showcase that the technology added to the abstract idea are being used to apply the abstract idea. Together, they fail to provide significantly more than the judicial exception. 
The dependent claims 2-7 and 22-27 fail to add additional elements that would provide more than the judicial exception, and therefore they remain rejected for the same reasons from the claim they depend from. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 21-23, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0019197 A1 Iasi et al.

Regarding claim  1, Iasi teaches a method, comprising: 
obtaining a plurality of labeled accounts labeled by a plurality of accountants (Iasi Para. [0041-0045] the form fields are given a name); 
pre-processing the plurality of labeled accounts using natural language processing (Iasi Para. [0038] optical scanning is performed on the forms to simplify the analysis before mapping; Para. [0061]); 
training, using the plurality of pre-processed labeled accounts, an account mapping model that performs multinomial classification (Iasi Para. [0061] an algorithm is used to determine labels and mapping the fields; Para. [0075]); 
receiving, from an accounting application, an account name, wherein the account name is received through an application programming interface (API), and wherein the account name comprises a text label for an account included in a chart of accounts (Iasi Para. [0095] user interface may coordinate with the communication interface, which includes creating a profile and populating the information); 
generating an account mapping by applying the account mapping model to the account name, wherein the account mapping includes a type of the account, a sub-type of the account, a code, and a series associated with an accounting form (Iasi Para. [0075] using a learning algorithm to generate categories and create a map; Para. [0076] mapping the analyzed and categorized text, form labels, form fields and specific text; Para. [0080]); 
and returning the account mapping to the accounting application through the API (Iasi Para. [0095] the user interface may request population of the forms, and be displayed on the device).

Regarding claim 2, Iasi teaches the method of claim 1, further comprising receiving a corrected account mapping from an accountant and using the corrected account mapping as a new text label to incrementally update the account mapping model (Iasi Para. [0007] the application allows for continuous updating of user entry for values in different fields; Claims 12).

Regarding claim 3, Iasi teaches the method of claim 2, wherein the account mapping model is adjusted by upsampling the corrected account mapping (Iasi Para. [0007] the application allows for continuous updating of user entry for values in different fields, and takes into account the entire new sample of information; Claims 12).

Regarding claim 5, Iasi teaches the method of claim 1, wherein the multinomial classification is based on naive Bayes (Iasi Para. [0075] classification of text information may include the use of a Bayes’ formula).

Regarding claim 6, Iasi teaches the method of claim 1, wherein the account name is received from the client device in a trial balance report (Iasi Para. [0053] mapping of different forms may be available, the highest ranking may be the category of the document, which includes financial sections such as checking account and employment information; Para. [0092] the form fillers may be able to identify specific types of financial data).

Regarding claim 7, Iasi teaches the method of claim 6, wherein the trial balance report includes one or more additional account names, wherein one or more additional account mappings are identified by applying the account mapping model to each of the one or more additional account names, and wherein each of the one or more additional account mappings are returned to the client device (Iasi Para. [0053] mapping of different forms may be available, the highest ranking may be the category of the document, which includes financial sections such as checking account and employment information; Para. [0092] the form fillers may be able to identify specific types of financial data).

Regarding claim 21, Iasi teaches a non-transitory computer readable medium storing instructions, the instructions, when executed by a computer processor (Iasi Para. [0100-0101] the entire process may be implemented on a computer processor with memory), comprising functionality for: 
obtaining a plurality of labeled accounts labeled by a plurality of accountants (Iasi Para. [0041-0045] the form fields are given a name); 
pre-processing the plurality of labeled accounts using natural language processing (Iasi Para. [0038] optical scanning is performed on the forms to simplify the analysis before mapping; Para. [0061]); 
training, using the plurality of pre-processed labeled accounts, an account mapping model that performs multinomial classification (Iasi Para. [0061] an algorithm is used to determine labels and mapping the fields; Para. [0075]); 
receiving, from an accounting application, an account name, wherein the account name is received through an application programming interface (API), and wherein the account name comprises a text label for an account included in a chart of accounts (Iasi Para. [0095] user interface may coordinate with the communication interface, which includes creating a profile and populating the information); 
generating an account mapping by applying the account mapping model to the account name, wherein the account mapping includes a type of the account, a sub-type of the account, a code, and a series associated with an accounting form (Iasi Para. [0075] using a learning algorithm to generate categories and create a map; Para. [0076] mapping the analyzed and categorized text, form labels, form fields and specific text; Para. [0080]); 
and returning the account mapping to the accounting application through the API (Iasi Para. [0095] the user interface may request population of the forms, and be displayed on the device).

Regarding claim 22, Iasi teaches the non-transitory computer readable medium of claim 21, wherein the instructions further comprise functionality for receiving a corrected account mapping from an accountant and using the corrected account mapping as a new text label to incrementally update the account mapping model (Iasi Para. [0007] the application allows for continuous updating of user entry for values in different fields; Claims 12).

Regarding claim 23, Iasi teaches the non-transitory computer readable medium of claim 22, wherein the account mapping model is adjusted by upsampling the corrected account mapping (Iasi Para. [0007] the application allows for continuous updating of user entry for values in different fields, and takes into account the entire new sample of information; Claims 12).

Regarding claim 25, Iasi teaches the non-transitory computer readable medium of claim 21, wherein the multinomial classification is based on naive Bayes (Iasi Para. [0075] classification of text information may include the use of a Bayes’ formula).

Regarding claim 26, Iasi teaches the non-transitory computer readable medium of claim 21, wherein the account name is received from the client device in a trial balance report (Iasi Para. [0053] mapping of different forms may be available, the highest ranking may be the category of the document, which includes financial sections such as checking account and employment information; Para. [0092] the form fillers may be able to identify specific types of financial data).

Regarding claim 27, Iasi teaches the non-transitory computer readable medium of claim 26, wherein the trial balance report includes one or more additional account names, wherein one or more additional account mappings are identified by applying the account mapping model to each of the one or more additional account names, and wherein each of the one or more additional account mappings are returned to the client device (Iasi Para. [0053] mapping of different forms may be available, the highest ranking may be the category of the document, which includes financial sections such as checking account and employment information; Para. [0092] the form fillers may be able to identify specific types of financial data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019197 A1 Iasi et al. in view of US 2011/0258195 A1 Welling et al.

Regarding claim 4, Iasi teaches the method of claim 1. Iasi fails to explicitly disclose wherein the natural language processing includes application of a bag of words model. Welling is in the field of data extraction (Welling Abstract, data extraction from documents) and teaches wherein the natural language processing includes application of a bag of words model (Welling Para. [0224] selection of text and keywords may use bag-of-words analysis). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the text analysis of Iasi with the specific analysis known as bag-of-words taught by Welling. The motivation for doing so would be to provide a more detailed analysis, that is able to handle a wide variety of forms much more accurately than the standard automated analysis (Welling Para. [0034-0036] typical automation of text recognition is able to work 80-90% of the time, but with an excess number of documents, the improvement of extraction ould greatly enhance the auto-population features).

Regarding claim 24, Iasi teaches the non-transitory computer readable medium of claim 21. Iasi fails to explicitly disclose wherein the natural language processing includes application of a bag of words model. Welling teaches wherein the natural language processing includes application of a bag of words model (Welling Para. [0224] selection of text and keywords may use bag-of-words analysis). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the text analysis of Iasi with the specific analysis known as bag-of-words taught by Welling. The motivation for doing so would be to provide a more detailed analysis, that is able to handle a wide variety of forms much more accurately than the standard automated analysis (Welling Para. [0034-0036] typical automation of text recognition is able to work 80-90% of the time, but with an excess number of documents, the improvement of extraction ould greatly enhance the auto-population features).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,579,721 B2 Mukherjee et al. teaches natural language processing (Abstract); US 2008/0147528 A1 Talan teaches auto-populating tax forms; US 9,558,521 B1 Eftekhari et al. teaches populating forms (Abstract).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687